            Case 1:19-cv-05610 Document 1-3 Filed 06/14/19 Page 1 of 2



                       Exhibit C - Appendix: Plaintiff PMPI Standing

       1.    MAO-MSO has been irrevocably assigned any and all rights to recover payments

made on behalf of its Assignors’ health plan members and enrollees. These assignments authorize

MAO-MSO to pursue and enforce all legal rights of recovery and reimbursement for health care

services and Medicare benefits. For example, and only to serve to further demonstrate standing,

MAO-MSO alleges a few of the assignments below as examples.

       2.    On May 3, 2016, Preferred Medical Plan, Inc. (“PMPI”) irrevocably assigned all

of its rights and claims to recovery against any liable entity (including defendants) for payments

made on behalf of its Enrollees under Medicare Parts A, B, and D to MSP Recovery, LLC.

Specifically, the PMPI Assignments states:

       Client hereby irrevocably assigns, transfers, conveys, sets over and delivers to MSP
       Recovery, and any of its successors and assigns, any and all of Client’s right, title,
       ownership and interest in and to all Claims existing on the date hereof, whether
       based in contract, tort, statutory right, and any and all rights (including, but not
       limited to, subrogation) to pursue and/or recovery monies for Client that Client had,
       may have had, or has asserted against any party in connection with the Claims and
       all rights and claims against primary payers and/or third parties that may be liable
       to Client arising from or relating to the Claims, including claims under consumer
       protection statutes and laws, and all information relating thereto, all of which shall
       constitute the “Assignees Claims”, as also specified in Section 1.1.

       3.    MSP Recovery, LLC then irrevocably assigned all rights acquired under the PMPI

Agreement to Plaintiff MAO-MSO:

       Assignor hereby irrevocably assigns, sells, transfers, conveys, sets over and
       delivers to Assignee and its successors and assigns, all of Assignor’s right, title,
       ownership and interest in and to all Assigned Claims, plus all proceeds, products
       and distributions of any kind, and proceeds of proceeds, in respect thereof, whether
       based in contract, tort, statutory right, and any and all rights (including, but not
       limited to, subrogation) to pursue and/or recover monies that Assignor had, may
       have had, or has asserted against any party in connection with the Assigned Claims,
       and all rights and claims against primary payers and/or third parties that may be
       liable to Assignor arising from or relating to the Assigned Claims, including claims
       under consumer protection statutes and laws, and all information relating thereto,
       all of which shall constitute the “Assigned Claims.”
           Case 1:19-cv-05610 Document 1-3 Filed 06/14/19 Page 2 of 2




Consideration was given between each party in executing these assignment agreements.
